NOS. 12-14-00042-CR
                                             12-14-00043-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                      §

BRUCE E. DIGBY,                                             §   ORIGINAL PROCEEDING

RELATOR                                                     §

                                         MEMORANDUM OPINION
         Relator, Bruce E. Digby, an inmate in the Texas Department of Criminal Justice, seeks
mandamus relief against Reba Squyres, District Clerk of Angelina County, and the Texas
Department of Criminal Justice–Correctional Institutions Division (TDCJ). We dismiss the
petition in each cause.
         This court has the authority to issue a writ of mandamus against “a judge of a district or
county court in the court of appeals district” and other writs as necessary to enforce the court’s
appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). Generally, neither the
District Clerk of Angelina County nor the personnel at TDCJ are parties against whom we have
the power to issue a writ of mandamus. See id. And Relator has not demonstrated that the
exercise of our writ power is necessary to enforce our jurisdiction. Therefore, we have no
authority to grant the relief Relator seeks. Accordingly, the petition in each cause is dismissed
for want of jurisdiction.
Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 12, 2014


                                         NO. 12-14-00042-CR


                                       BRUCE E. DIGBY,
                                             Relator
                                               V.
                                      HON. PAUL E. WHITE,
                                           Respondent
                                          Original Proceeding

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by BRUCE E. DIGBY, who is the defendant in Cause No. CR-7493, pending on the docket of
the 159th Judicial District Court of Angelina County, Texas. Said petition for writ of mandamus
having been filed herein on February 7, 2014, and the same having been duly considered,
because it is the opinion of this Court that this Court does not have jurisdiction and that the
application for writ of error should be dismissed, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said application for writ of error be, and the same is, hereby DISMISSED
FOR WANT OF JURISDICTION.

                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 12, 2014


                                         NO. 12-14-00043-CR


                                       BRUCE E. DIGBY,
                                             Relator
                                               V.
                                      HON. PAUL E. WHITE,
                                           Respondent
                                          Original Proceeding

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by BRUCE E. DIGBY, who is the defendant in Cause No. CR-22949, pending on the docket of
the 159th Judicial District Court of Angelina County, Texas. Said petition for writ of mandamus
having been filed herein on February 7, 2014, and the same having been duly considered,
because it is the opinion of this Court that this Court does not have jurisdiction and that the
application for writ of error should be dismissed, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said application for writ of error be, and the same is, hereby DISMISSED
FOR WANT OF JURISDICTION.

                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.